A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on September 13, 2021 has been entered.
Claims 106, 108-109, 111-117 and 136-139 remain pending and under examination. 
Claims 106 and 114-115 are amended. 

EXAMINER’S COMMENT/REASONS FOR ALLOWANCE
	Correction to the Presentation of Instant Claim 115
	In the claim listing filed September 13, 2021, Applicant inadvertently omits the comma between the limitations “sodium monostearate” and “[l]aureth-4” at l.3 of claim 115, which was previously recited in the immediate prior listing of the claims filed November 2, 2020. Accordingly, the presentation of Applicant’s claim 115 should be corrected to recite: ---sodium monostearate, Laureth-4---.
Information Disclosure Statement
Applicant’s Information Disclosure Statement filed September 13, 2021 (two pages total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08a, the Examiner has considered the cited references. 
Priority
Acknowledgement is made of Applicant’s claim for benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 62/889,318, filed August 20, 2019, and U.S. Provisional Patent Application No. 62/757,483, filed November 8, 2018. Applicant is reminded that the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements Transco Products, Inc. v. Performance Contracting, Inc., 38 F.2d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The disclosure of prior-filed U.S. Provisional Patent Application No. 62/757,483, filed November 8, 2018, fails to satisfy the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112 for one or more claims of the instant application. Specifically, the ‘483 disclosure fails to provide adequate written support for the administration of a topical dutasteride emulsion that comprises “diethyl sebacate and oleyl alcohol” as claimed for the purpose of stimulating hair growth on the scalp of a subject suffering from endocrine therapy-induced alopecia (ETIA) (claim 106). Also, the ‘483 disclosure fails to provide adequate written support for the application of such topical emulsion composition to the scalp of this subject at the frontal, central or vertex regions, or a combination thereof (claim 109), the further inclusion of a solvent or emulsifier of those specifically recited (claims 114-115), that the dutasteride is “dissolved in an oil phase” (claim 116), or that the topical emulsion composition further comprises “a humectant, a thickener, a preservative, an emollient, an emulsifier, a pH adjuster, a penetration enhancer, and a conditioning agent” (claim 117). Accordingly, Applicant’s claims are not entitled to the benefit of the earlier filing date of the ‘483 application. 
The disclosure of prior-filed U.S. Provisional Patent Application No. 62/889,318, filed August 20, 2019, fails to satisfy the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112 for one or more claims of the instant application. Specifically, the ‘318 disclosure fails to provide adequate written support for the application of the topical dutasteride emulsion composition to the scalp at the frontal, central or vertex regions, or a combination thereof (claim 109). The ‘318 disclosure does, however, appear to provide adequate written support and/or enabling guidance for the remaining subject matter circumscribed by instant claims 106, 108, 111-117 and 136-139.
Accordingly, the effective filing date of claims 106, 108, 111-117 and 136-139 is August 20, 2019 (the filing date of U.S. Provisional Patent Application No. 62/889,318), and the effective filing date of claim 109 is November 17, 2019 (the filing date of the instant application). 


Applicant’s invention is directed to a method for stimulating hair growth on a scalp of a human subject suffering from ETIA, comprising the steps of (i) providing a topical composition comprising a therapeutically effective amount of dutasteride dissolved in a topical pharmaceutically acceptable excipient or carrier, wherein the topical composition is an emulsion comprising diethyl sebacate and oleyl alcohol and does not contain ethyl alcohol, and (ii) topically applying the composition to the scalp in an amount and for a duration sufficient to stimulate hair growth, wherein hair growth comprises an increase in scalp hair density, hair thickness, or scalp coverage (claim 106). Dependent claims further specify that the ETIA is hair loss secondary to endocrine therapy for breast cancer (claim 108), specific quantities of dutasteride (claims 111-112, 136-139), additional components of the topical emulsion (claims 114-115, 117), that the composition does not contain polypropylene glycol (claim 113), the dutasteride is dissolved in the oil phase of the emulsion (claim 116), or that the composition is applied to the frontal, central, or vertex regions of the scalp (or a combination thereof) (claim 109). 
Dutasteride is a synthetic azasteroid that functions as a 5-reductase inhibitor of both type I and type II isoforms of steroid 5-reductase, which is the intracellular enzyme that converts testosterone to 5-dihydrotestosterone (DHT) (Kandavilli et al., U.S. Patent Application Publication No. 2010/0048598 A1, 2010, cited by Applicant on the 11/08/19 Information Disclosure Statement; p.1, para.[0005]-[0006]). Kandavilli et al. teaches that dutasteride was known to exhibit 100x more potency at inhibiting the type I isoform of 5-reductase, and about 3x more potency at inhibiting the type II isoform of 5-reductase, as compared to related 5-reductase inhibitor compound finasteride (p.1, para.[0007]). Kandavilli et al. teaches that finasteride has been used orally in the treatment of androgenic alopecia (a condition in which increased DHT leads to hair loss; p.1, para.[0002]-[0003]), noting that a daily oral 1 mg dose of finasteride was effective to reduce scalp DHT by 64% and serum DHT by 68%, but indicates that the functionality of dutasteride as a dual inhibitor of type I and type II isoforms of 5-reductase would render it more useful for the treatment of androgenic alopecia when compared to the selective type II inhibitor finasteride, as both type I and type II 5-reductase is located in the hair follicles (p.1, para.[0004], [0008]). 
SpringerPlus, 2016; 5:585, cited by the Examiner on the 07/31/20 PTO-892) teaches that endocrine therapies, such as tamoxifen or aromatase inhibitors (including letrozole, anastrozole, exemestan), used particularly for the treatment of hormone receptor positive invasive or non-invasive breast cancer frequently cause hair loss or hair thinning in treated patients as a result of estrogen deprivation (col.1, para.1, p.1-col.1, para.1, p.2). Karatas et al. teaches that the suspected mechanisms of such hair loss are a result of rebound increased levels of androgens alongside the diminished levels of estrogen due to aromatase inhibitors, an effect that decelerates and inhibits the proliferation of hair follicles in the skin, and reduced estrogenic effects due to tamoxifen, which enables hair follicles to go into resting phase (col.1, para.1, p.2). Karatas et al. suggests that topical forms of 5-reductase inhibitors may constitute an appropriate and effective treatment method for ETIA, but notes that systemic suppression of androgen synthesis would not be suitable due to the potential systemic side effects (e.g., adrenal insufficiency) (abstract; col.2, para.1, p.3). 
It may also be the case that systemic distribution of 5-reductase inhibitors functions to increase estrogen levels in treated patients. Rozner et al. (“Safety of 5-Reductase Inhibitors and Spironolactone in Breast Cancer Patients Receiving Endocrine Therapies”, Breast Cancer Research and Treatment, 2019; 174:15-26, Published Online November 22, 2018) teaches that the function of 5-reductase inhibitors to potentially increase serum total testosterone levels may lead to increased estrogen levels via aromatization (col.1, para.1, p.17). Although Rozner et al. teaches that the 5-reductase inhibitor finasteride had not been explicitly studied in female breast cancer patients, several studies of oral finasteride in women with other hormonal conditions demonstrated that 34% (97 out of 284 female patients) exhibited an increase in serum estrogen (col.1, para.3, p.17; Table 2, p.18-19). In fact, Rozner et al. even suggests that “finasteride should not be recommended for women with EIA [endocrine-therapy induced alopecia] until the implications of long-term use are understood, which require improved study protocols” (col.2, para.3, p.22). Such teachings in Rozner et al. appear to suggest a teaching away from use of 5-reductase inhibitors in the treatment of ETIA and also do not clearly foreclose the possibility that systemic distribution of the more potent 5-reductase inhibitor dutasteride may also function to 
The closest prior art is the reference to Kandavilli et al. (cited above), which teaches a pharmaceutical composition for improved topical delivery of the 5-reductase inhibitor dutasteride to deliver the inhibitor onto the skin, scalp, beneath the surface of the skin and/or scalp, and/or into the systemic circulation, which comprises the 5-reductase inhibitor with at least one pharmaceutically acceptable carrier, and optionally one or more other pharmaceutically acceptable excipients (p.2, para.[0014]-[0016]; p.2, para.[0031]; p.2, para.[0034]). Kandavilli et al. teaches that the pharmaceutical composition is therapeutically effective for the treatment of androgenic alopecia when administered to a subject in need thereof, wherein inhibition of 5-reductase inhibits synthesis of DHT, the compound that leads to androgenic alopecia (p.1, para.[0002]; p.2, para.[0026]; p.6, para.[0091]). Kandavilli et al. teaches that the composition may provide topical delivery to enhance availability of the dutasteride to hair follicles in the scalp, but also may permit the drug to penetrate through the skin to provide pharmacologically effective systemic drug levels (p.4, para.[0059]-[0060]). Although Kandavilli et al. exemplifies an ethanol-free topical ointment emulsion formulation (Ex.5, p.7, para.[0123]-[0129]), Kandavilli et al. fails to describe a topical dutasteride emulsion that comprises diethyl sebacate and oleyl alcohol, as claimed. Also, Kandavilli et al. fails to provide any specific direction delineating what elements or carriers are suitable for providing enhanced local delivery to the hair follicles, as opposed to the alternative disclosed embodiment of yielding systemic drug levels.
Munayyer et al. (U.S. Patent No. 5,422,361; 1995) teaches a physically and chemically stable oil-in-water emulsion for use in cream and lotion pharmaceutical compositions of lipophilic drugs, such as steroids, in which the composition contains at least one lipophilic drug and an effective amount of N-methyl-2-pyrrolidone effective to enable penetration of the lipophilic drug through the skin (abstract; col.1, l.13-18, 56-61). Munayyer et al. teaches that the base composition for the oil-in-water emulsion employs diethyl sebacate or mineral oil as the oil phase, as well as N-methyl-2-pyrrolidone for promoting enhanced skin penetration of the lipophilic drug without causing breakdown of the emulsion (col.2, l.38-col.3, l.21; col.4, l.42-48). Although not employed specifically in the disclosed topical emulsion formulations, -reductase inhibitor azasteroid dutasteride for treating ETIA because Munayyer et al. clearly teaches the purpose of his topical emulsion to exhibit effective skin penetration (an effect not clearly desired by one of ordinary skill in the art seeking to balance concentrating the active agent to the hair follicles while mitigating systemic uptake of the 5-reductase inhibitor) – not concentrating its effect at the hair follicles, while minimizing systemic exposure. 
Applicant has further demonstrated in the 37 C.F.R. §1.132 Declaration of inventor Manu Gujrati previously submitted November 2, 2020 that a topical emulsion form of dutasteride (Formulation 1, Appendix 2, which is also described in Ex.6, p.22, para.[0091]-p.23, para.[0093] of the as-filed specification) with diethyl sebacate and oleyl alcohol as the solvents of the oil phase has a specific selectivity for the dermis (where the hair follicles reside) over the epidermis, and also does not yield dutasteride in the receptor medium of the reported assay (a measure of the risk of systemic exposure), as compared to other topical emulsion forms using different solvents (Formulations 2-3, Appendix 2) or other topical gels (Formulations 4-5, Appendix 2) (Gujrati Declaration, para.[7]-[9]; Appendix 1, 2). The Gujrati Declaration further demonstrates that topical administration of varying amounts of the topical dutasteride emulsion of Formulation 1 (Appendix 2) that had the greatest selectivity for dermis over epidermis – 0.025% (w/w), 0.05% (w/w) and 0.15% (w/w) – “produced very low circulating plasma levels of dutasteride” in an in vivo minipig assay, thereby confirming the ability of this specific topical dutasteride emulsion with diethyl sebacate and oleyl alcohol solvents as claimed to “treat hair loss in subjects -reductase inhibitors for treatment of ETIA should concentrate the active agent specifically to the hair follicles, while minimizing systemic exposure and the resultant potential side effects thereof.
Accordingly, Applicant’s method as circumscribed by claims 106, 108-109, 111-117 and 136-139 distinguishes over this closest prior art as discussed above and is, therefore, allowed for these reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 	Claims 106, 108-109, 111-117 and 136-139 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
December 17, 2021